Citation Nr: 9902844	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $3,952, to 
include the issue of whether the overpayment was properly 
created and assessed against the appellant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1944 
to November 1944.

When this matter was last before the Board of Veterans 
Appeals (the Board) in March 1997, it was remanded to the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) and the ROs Committee on Waivers and 
Compromises (the Committee) for additional development and 
the adjudication of the issue of the validity of the pension 
overpayment indebtedness in the amount of $3,952, and the 
readjudication of the issue of waiver of that debt.  

In July 1997, the RO issued a supplemental statement of the 
case that reflected a finding that the pension overpayment 
indebtedness had been validly established.  In February 1998, 
the Committee issued a decision that reversed their earlier 
finding and found that there was no indication of bad faith 
on the part of the appellant in the creation of the 
overpayment; consideration of a waiver under the principles 
of equity and good conscience was thus not precluded.  The 
Committee determined, however, that the denial of a waiver 
would not be against those principles.  A supplemental 
statement of the case was issued in February 1998 reflecting 
that decision.  The case is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded Section 306 VA pension benefits 
in February 1976, effective from January 1976.  The VA 
notified the veteran that Section 306 pension was an income-
based program, that he should notify the VA immediately of 
any changes in income.

3.  In November 1990, the veteran knowingly failed to report 
additional income received in 1990, to include a payment from 
U.S.D.A., interest income, and retirement income.  The 
veteran was found eligible for and received Section 306 
pension benefits based upon the income reported.  The 
veterans countable income for 1990, including that which he 
failed to report totaled $12,179 and exceeded the maximum 
amount payable for a veteran with dependents entitled to Aid 
and Attendance of $11,436 on January 1, 1991.

4.  From January 1, 1991 to February 1, 1994, the veteran was 
overpaid $3,952 in Section 306 pension benefits, based upon 
his failure to accurately report his 1990 income.

5.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive termination of his award, after it was learned 
that he had previous unreported retirement, interest and 
other income; despite the notice provided to him, he did not 
promptly report this income.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

7.  The veterans income, with consideration of the costs of 
lifes basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  As of January 1, 1991, the veteran was not entitled to 
Section 306 pension benefits; the subsequent overpayment of 
those benefits, in the amount of $3,952, resulted in the 
creation of a valid indebtedness to VA.  38 U.S.C.A. §§ 501, 
1503, 5107 (West 1991); 38 C.F.R. §§  3.1, 3.26, 3.252, 
3.260, 3.262, 3.271, 3.960 (1996); Sec. 306 Pub. L. 95-588, 
92 Stat. 2497.

2.  Recovery of the overpayment of pension benefits would not 
be against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits in February 1976, effective 
from January 1976, under the Section 306 program, with the 
monthly rate based on his countable income, as reported by 
him.  His July 1975 application form, VA Form 21-526, had 
requested information from him relating to the total amount 
of income received and source of all income.  In December 
1975, the veteran submitted a Statement of Income and Net 
Worth VA Form 21-6897, which advised him to report all of his 
income, and stated that the VA would compute the amount that 
did not count.  

The veteran was required to complete annual income reporting 
forms, Eligibility Verification Reports (EVR), to the VA.  
Each of these forms requested that he provide information 
about all income, including retirement and interest income 
and income from any other source.  Each EVR noted that the 
law provided for severe penalties for the willful submission 
of any statement or evidence of a material fact, knowing it 
is false, or fraudulent acceptance of any payment to which a 
payee is not entitled.  The record contains EVR's signed by 
the veteran for each year from 1985 to 1992.  On each such 
form, including the one signed on November 20, 1990, 
pertaining to income received that year, he reported the 
numeral zero ("0") in the spaces clearly marked for reporting 
retirement and interest income and all other annual income.  
In the 1990 EVR, in response to the question of whether he 
received any new sources of income during 1990?, the 
veteran indicated no.  Instead, he reported Social 
Security benefits as the only source of income for himself 
and his spouse.  In November 1993, the veteran filed an EVR 
that finally revealed the receipt of $340 per month of 
labor pension under the category of other monthly 
income.  

It is apparent from the record that in 1993, the RO 
discovered that retirement income of $3,120, income from the 
United States Department of Agriculture (U.S.D.A.) of $2,427, 
and interest income of $183, had been received by the veteran 
for the year 1990.  In December 1993, the RO directed a 
letter to the veteran proposing to terminate his VA pension 
payments effective January 1, 1991, on the basis that the 
newly discovered income, combined with the veterans Social 
Security income, caused the veteran to exceed the maximum 
limitation as established by law.  The maximum amount payable 
for a veteran with dependents entitled to Aid and Attendance 
was noted in subsequent correspondence to be $11,436 on 
January 1, 1991.  It was determined that the veterans income 
for VA purposes, including his and his spouses social 
security benefits, had totaled $12,179 in 1990.  

In February 1994, the veterans VA pension benefits were 
terminated and the veteran was informed that the retroactive 
termination of his 306 pension benefits had resulted in an 
overpayment of those benefits to him.  The veteran was 
subsequently informed that the amount of the overpayment was 
$3,952.  

In March 1994, the veteran asserted a challenge to the 
creation of the overpayment and also requested a waiver of 
that overpayment indebtedness.  In terms of the challenge to 
creation, the veteran did not dispute that he and his spouse 
had received payments in the amounts set forth by VA for 
1990, but as will be explained below, he did dispute whether 
the U.S.D.A. payment should have been considered income for 
pension purposes.  

Pursuant to his challenge of the creation of the overpayment, 
the veteran submitted two documents from the U.S.D.A. dated 
in May 1994.  These documents essentially state that the 
veteran was a participant in the Acequia Otra Vanda Ditch 
Group that received a cost share payment of $22,564 for an 
irrigation water conservation project from U.S.D.A. in 
January 1990.  It was noted that the payment was issued to 
the ditch group but that as in all pooling agreements, the 
payment was prorated per contributing acres per participant, 
and that the veterans portion was $2,427.  

In March 1994, the veteran submitted a statement from his 
physician that attested to his disabilities and his need for 
help around the home.  His listed disabilities included 
vertigo, extreme old age, alcoholism in remission, blindness 
(in one eye), and deafness.  

Pursuant to the request for a waiver of his overpayment 
indebtedness, the veteran and his spouse submitted a 
completed Financial Status Report (FSR), dated in March 1994.  
In that report, the veteran indicated that his monthly income 
consisted of Social Security benefits of $666 and retirement 
pension of $340, for a total monthly income after deductions, 
of $964.80.  His spouses monthly income consisted of Social 
Security benefits of $280.  Their combined monthly net income 
totaled $1,244.80.  They did not report the receipt of any 
interest income or other income.  Their monthly expenses were 
reported to total $1,197, for a positive net monthly balance 
after expenses of $47.  The monthly expenses included $30 for 
rent or mortgage, $350 for food, $344 for utilities and heat, 
$80 for transportation, $148 for vehicle insurance, $75 for 
doctors, $150 for clothing, and $20 for monthly installment 
debts (a department store bill totaling $110).  Their listed 
assets were $3,100 cash in the bank for burial expenses, and 
one vehicle valued at a total of $5,000.  

The veteran and his spouse filed a second Financial Status 
Report dated in August 1997.  In that report, the veteran 
indicated that his monthly income consisted of Social 
Security benefits of $723 and retirement pension of $421, for 
a total monthly income of $1144.  His spouses monthly income 
consisted of Social Security benefits of $306.  Their 
combined monthly net income totaled $1,450.  They did not 
report the receipt of any interest income or other income.  
Their monthly expenses were reported to total $1,085, for a 
positive net monthly balance after expenses of $365.  The 
monthly expenses included $400 for food, $350 for utilities 
and heat, $80 for transportation, $65 for vehicle insurance, 
$20 for house taxes, $150 for clothing, and $20 for monthly 
installment debts (a department store bill totaling $37).  
Their listed assets were $3,300 cash in the bank for burial 
expenses, and one vehicle valued at a total of $1,500.  They 
reported the one department store installment debt totaling 
$37.  The veteran indicated that expenses varied on a monthly 
basis.  

Analysis

Whether the Veteran's Section 306 Pension
Overpayment Was Properly Created

The veteran contends that the Section 306 pension overpayment 
indebtedness was not properly created because its creation 
was based principally upon the fact that he had received a 
$2,427 payment in 1990 from the United States Department of 
Agriculture (U.S.D.A.).  The veteran argues that he was 
justified in not reporting this payment because he did not 
actually receive this money.  He claims that the money was 
given not to him personally but to the Acequia Otra Vanda 
Ditch Group on his behalf under an agreement that the money 
would be used solely for repairs and maintenance of the 
Acequia.  He notes that the money was not under his control 
or for his personal use.  

The laws and regulations pertaining to the reporting of 
income for VA pension purposes are clear.  Section 306 
pension means those disability and death pension programs in 
effect on December 31, 1978, which arose out of Pub. L. 86-
211; 73 Stat. 432. 38 C.F.R. § 3.1(u).

The annual income limitations for section 306 pension shall 
be the amounts specified in section 306(a)(2)(A) of Pub. L. 
95-588, as increased from time to time under section 
306(a)(3) of Pub. L. 95-588. 38 C.F.R. § 3.26(a).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as provided in § 3.260.  38 C.F.R. § 3.252(c).

Section 306 pension benefits shall be terminated when a 
section 306 pensioner's countable annual income, determined 
under §§ 3.250 to 3.270, exceeds the applicable amount stated 
in § 3.26(a).  Finality of termination.  Termination of 
section 306 pension or old-law pension for one of the reasons 
listed in paragraph (b) of this section precludes a person 
from thereafter establishing entitlement under any other 
pension program except the improved pension program.  
38 C.F.R. § 3.960.

The record reflects that the veteran was awarded his non-
service-connected pension benefits in 1975 and those benefits 
were based upon a program in effect on December 31, 1978.  As 
such, he has been in receipt of Section 306 pension.  
38 C.F.R. § 3.1.

When the veteran submitted his November 1990 EVR, he told the 
RO that his income was limited to his and his spouses social 
security benefits.  In December 1993, the RO determined that 
the veterans and his spouses income for 1990 was not as 
previously reported, but included retirement income, interest 
income, and income from U.S.D.A.  The income received by the 
veteran in 1990 totaled $12,179.  Based on this information, 
the RO terminated the veteran's pension, stating that he had 
excessive income.

The Board finds that the RO was correct in terminating the 
veteran's Section 306 pension as of January 1, 1991, due to 
excessive income.  Basically, if the veteran's countable 
income exceeds a limit set by law, he loses entitlement to 
Section 306 pension benefits.  As of January 1, 1991, that 
limit was set by law at $11,436 for a veteran with 
dependents.  38 C.F.R. § 3.26(a).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as provided in § 3.260.  38 C.F.R. § 3.252(c).

The record is clear that during the period in question, 
namely from 1990 to 1993, the veteran failed to report 
retirement income, interest income, and income from the 
U.S.D.A.  The veteran has not disputed the fact that he 
failed to report his retirement income and interest income 
through those years.  The veteran has only taken exception to 
the characterization of the U.S.D.A. payment in 1990 as 
countable income for pension purposes because it was not paid 
directly to him.  The Board finds, however, that it is clear 
from the record that the veteran received the benefit of that 
income in the form of the services provided to him by the 
Acequia Otra Vanda Ditch Group as a participant in that ditch 
group.  Payments of this kind from this source have not been 
specifically excluded and must be counted as income for VA 
pension purposes.  38 C.F.R. § 3.252(c).

Because the veteran's family countable income in 1990 
exceeded the amount set out in 38 C.F.R. § 3.26(a) for that 
year, his Section 306 pension were properly terminated in 
February 1994, effective January 1, 1991, and thus, the 
resulting retroactive overpayment debt was properly created.  


Waiver of Overpayment

With respect to the issue of waiver, it is found that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the evidence of record is 
sufficient to render a fair and equitable determination of 
the matter at hand.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1996).  The Board's review of the record 
reflects that in a February 1998 decision on waiver, the 
Committee reversed a previous finding of an indication of bad 
faith and resolved this question in favor of the veteran, by 
finding, in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver since, 
according to him he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  Specifically, he argues that he was not at fault 
since he reasonably believed that the money he received from 
the U.S.D.A. that caused the creation of the overpayment was 
not reportable as income since it was never under his actual 
control or for his personal use.  He also contends that he 
and his spouse currently have a limited income, and that he 
is in poor health.  Their payments towards living and medical 
expenses preclude the repayment of the overpayment 
indebtedness, and insistence by VA upon repayment would 
impose an undue hardship upon the veteran and his family.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he did not believe that he was required to 
report the payments from U.S.D.A. to the ditch group, because 
he did not actually receive this money.  The evidence does 
not support this allegation.  The evidence of record 
demonstrates that the veteran not only failed to report the 
payment from U.S.D.A., but also failed to report retirement 
income and interest income.  A VA pension recipient must 
notify the VA of all circumstances which will affect his or 
her entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that his or her income changed.  38 C.F.R. 
§ 3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
income, including retirement and interest income.  
Nonetheless, not only did the veteran fail to report the 
U.S.D.A. payment, the veteran did not report to the VA in a 
timely manner the retirement and interest income received by 
him and his spouse, despite having again been reminded of his 
obligation on the EVR completed in November 1990 and 
thereafter, during the years in which he received the income 
which led to the overpayment.

The veteran's income for the period in question was at a 
level which did not permit payment of Section 306 pension or 
for that matter improved pension, and had he provided correct 
financial information to the VA the running award of pension 
would not have been continued.  The RO took appropriate 
action to terminate his award once information was received 
regarding the previously unreported 1990 income.  Thus, with 
regards to the balancing of faults between the veteran and VA 
all fault in the creation of the debt rests with the veteran.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veterans other sources of income, including his retirement 
and Social Security benefits and his access to interest and 
principal from his savings.  On the other hand, the failure 
of the Government to insist upon its right to repayment of 
this debt would result in his unjust enrichment at the 
expense of the Government.  The veteran in this case did not, 
according to the available record, change his position due to 
his detriment and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the financial status reports submitted, there 
is shown a positive monthly balance after payment of monthly 
expenses from $47 in 1994 to $365 in 1997.  The existence of 
a monthly surplus demonstrates that the veteran and his 
spouse have liquid assets available that would be able to 
cover the repayment of the veterans total indebtedness over 
time.  It appears that the veteran could conservatively 
afford a monthly payment of at least $60 and still be able to 
afford all other quoted expenses for necessities.  A 
realistic projection of the appellant's foreseeable financial 
status is that he would be able to pay a similar amount per 
month toward the overpayment indebtedness.  Normally, debts 
to the VA are paid off within a 5 year (60 month) period. On 
that basis, the Board finds that the veteran should be able 
to repay his overpayment indebtedness over time out of the 
monthly surplus he receives.

The Board also notes that the veteran and his spouse are 
essentially debt-free.  The veteran is expected to accord a 
debt to the VA the same regard given to any other debt.  With 
prudent budgeting, it is apparent that collection of the 
overpayment would not in any way deprive the veteran or his 
spouse of the basic necessities of life.  The Board is 
cognizant of the veterans contentions regarding the impact 
of his age and his disabilities on his ability to repay the 
indebtedness.  There is no evidence, however, that either he 
or his spouse will be forced to endure a lack of food, 
clothing, warmth, or shelter as a result of the collection of 
the debt.  Thus, there is no indication that recovery of the 
overpayment would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
veteran continued to accept VA pension at a time when he had 
higher income than he had previously reported to VA.  The 
Board finds, therefore, that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the veterans Section 306 
pension overpayment indebtedness in the amount of $3,952.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the veterans 
request for a waiver is denied. 


ORDER

The Section 306 pension overpayment indebtedness was properly 
created and assessed against the veteran.  

Waiver of recovery of the overpayment of Section 306 pension 
benefits, in the calculated amount of $3,952, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
